Citation Nr: 1605380	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  15-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for claimed additional disability of intracerebral hemorrhage residuals related to vascular aneurysm, claimed as caused  by VA medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and her husband and daughter


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1985 to July 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Waco, Texas, which denied compensation under 38 U.S.C.A. § 1151 for vascular aneurysm.  The Veteran testified from Waco, Texas, at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  The Veteran has additional disability of intracerebral hemorrhage residuals that are related to a vascular aneurysm, and corresponding fusiform aneurysm lesion, that was diagnosed after an aneurysmal rupture.

2.  The intracerebral hemorrhage residuals were proximately caused by VA's failure to identify and diagnose a vascular aneurysm/fusiform aneurysm lesion prior to hemorrhage/aneurysmal rupture.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of intracerebral hemorrhage residuals have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.361 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of intracerebral hemorrhage residuals, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to Compensation under 38 U.S.C.A. § 1151

Compensation under the provisions of 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  A disability is a qualifying additional disability if (1) the disability was not the result of the veteran's willful misconduct; (2) was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA either by a VA employee or in a VA facility; and (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  

In determining whether a veteran sustained additional disability, VA compares his or her condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's disability or death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
(2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initially, the Board will clarify the additional disability on appeal.  Throughout the course of this appeal, the issue has primarily been framed as entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of vascular aneurysm; however, as explained in an April 2011 private opinion, framing the issue in such a way is not technically correct.  Per the private neurosurgeon's opinion, whether or not VA had diagnosed the vascular aneurysm prior to hemorrhage/aneurysmal rupture, the fusiform aneurysm lesion would still have been present and would have resulted in a vision disability of superior quadrantanopia; however, had the aneurysm been diagnosed prior to the hemorrhage/aneurysmal rupture, the private neurosurgeon believes that the fusiform aneurysm lesion could have been treated and the subsequent hemorrhage would have been prevented.  Stopping said hemorrhage/aneurysmal rupture from occurring would have prevented the resulting residual deficits caused by the hemorrhage/aneurysmal rupture.  As such, the appropriate issue before the Board is entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for claimed additional disability of intracerebral hemorrhage residuals related to vascular aneurysm.

The evidence of record, both lay and medical, reflects that the Veteran developed residual disabilities after the hemorrhage/aneurysmal rupture.  The report from the April 2011 private neurosurgeon opinion reflects that such additional disabilities included right hemiparesis, ataxia, receptive aphasia, sensory dysfunction, and spastic gait.  VA treatment records reflect that the Veteran underwent significant physical therapy after the March 2010 hemorrhage/aneurysmal rupture to treat residuals of the hemorrhage/aneurysmal rupture.  Further, the Board notes that there is no indication from the evidence of record that any willful misconduct on the part of the Veteran led to the eventual hemorrhage/aneurysmal rupture.

Before addressing the questions of causation and proximate causation, the Board will discuss the report from a November 2011 VA central nervous system and neuromuscular disease examination and opinion.  At the conclusion of the examination, the VA examiner rendered the following opinion, "aneurysmal hemorrhage is not related to improper prescription of medications, inadequate care, or got worse as a result of treatment, carelessness, or negligence.  She had risk factors of hypertension and hypercholesterolemia."  

The only rationale given for the VA examiner's opinion is that the Veteran had risk factors of hypertension and hypercholesterolemia which, presumably, would have resulted in the hemorrhage/aneurysmal rupture whether or not the aneurysm was identified prior to the hemorrhage; however, the evidence of record reflects that this opinion is based upon an inaccurate factual premise.  At the January 2016 Board videoconference hearing, the witnesses credibly testified that the Veteran did not have hypertension prior to the hemorrhage/aneurysmal rupture.  An April 2010 VA treatment record, one month after the hemorrhage/aneurysmal rupture at issue, reflects that the Vetera was concerned with elevated blood pressure readings since the hemorrhage.  The VA treatment record specifically noted that the Veteran had no history of hypertension, and subsequent VA treatment records reflect that hypertension was not diagnosed until after the hemorrhage/aneurysmal rupture.  

As the Veteran's hypertension did not develop until after the hemorrhage, and as hypertension existing prior to hemorrhage/aneurysmal rupture was a significant basis for the VA examiner's opinion in November 2011, the opinion is based upon an inaccurate factual basis.  For this reason, the VA examination is of no probative value on the questions of causation and proximate causation in the instant matter.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

On the question of whether intracerebral hemorrhage residuals were caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran, VA treatment records reflect that, while the Veteran had complained of headaches as far back as the year 2000, in January 2009, the Veteran reported that the headaches had increased in frequency and were occurring once per day.  Subsequent VA treatment records and witness testimony at the January 2016 Board videoconference hearing reflect that the Veteran was merely medicated to treat the headaches, and no additional testing was conducted.  In fact, a September 2009 VA treatment record noted the Veteran's increased complaints of daily headaches over the past six to twelve months, which had recently begun to include nausea and vomiting.  The VA physician even specifically stated that the Veteran never had a neurological evaluation and/or a magnetic resonance imaging (MRI) or CT scan of the brain.  Despite this, no neurological evaluation, MRI, or CT scan of the brain was ordered by the VA medical center (VAMC).

The report from the April 2011 private neurosurgeon opinion reflects that fusiform aneurysm lesions can generally be diagnosed with MRI or CT scans.  Such lesions may then be treated with the sacrifice of an associate artery using endovascular techniques.  The private neurosurgeon went on to opine that, had the fusiform aneurysm lesion been identified and appropriately treated, the hemorrhage/aneurysmal rupture would not have occurred and the residuals from said rupture would not have developed.  For these reasons, the Board finds that VA's failure to conduct a MRI or CT scan to identify the fusiform aneurysm lesion, which would have enabled the Veteran to treat said lesion prior to rupture, likely caused the subsequent additional disability of intracerebral hemorrhage residuals.

Finally, the Board finds the evidence is at least in equipoise on the question of whether VA's failure to identify and treat the Veteran's fusiform aneurysm lesion prior to hemorrhage/aneurysmal rupture was the proximate cause of the subsequent intracerebral hemorrhage residuals.  As explained in the April 2011 private neurosurgeon opinion, MRI and CT scans are non-invasive radiologic imaging procedures that would have identified the fusiform aneurysm lesion.  Upon learning of the lesion, the Veteran could have obtained treatment to prevent the future hemorrhage/aneurysmal rupture.  As discussed above, a September 2009 VA treatment record, approximately six months prior to the hemorrhage, reflects that VA was well aware that the Veteran had not received a MRI or CT scan despite the fact the Veteran had been seen multiple times over the previous year for treatment for worsening headaches.  It is unclear why no MRI, CT scan, and/or neurological evaluation was ordered.

At the January 2016 Board videoconference hearing, the Veteran's husband testified that, after discovering VA negligence may have resulted in the hemorrhage/aneurysmal rupture, he and the Veteran spoke with a Dr. B at the VAMC who acknowledged that VA "dropped the ball" and suggested that the Veteran pursue the instant 38 U.S.C.A. § 1151 claim.  This testimony is supported by a June 2010 VA treatment record.  The VA treatment record notes that the Veteran and her husband complained to a VA physician that they believed the hemorrhage/aneurysmal rupture could have been prevented had VA not been negligent in treating the Veteran's complaint of worsening headaches.  The record reflects that the VA physician advised the couple to speak with Dr. B.  The Board finds it credible that the Veteran and her husband spoke to Dr. B at this time and that Dr. B reviewed the relevant medical records and found that VA had indeed "dropped the ball;" in other words, that VA failed to exercise the degree of care that would be expected of a reasonable health care provider by not ordering a MRI or CT scan.

In sum, VA treatment records reflect that the VAMC was aware of the Veteran's daily, worsening headaches for over a year prior to the hemorrhage/aneurysmal rupture of the Veteran's fusiform aneurysm lesion.  VA treatment records also reflect that, six months prior to the hemorrhage, the VAMC knew that the Veteran had not received a neurological evaluation, MRI, and/or a CT scan in an effort to better treat the headache symptoms.  Rather, the VAMC merely continued to prescribe and modify the Veteran's medications.  A private neurosurgeon, in an April 2011 opinion, explained that MRIs and CT scans are simple, non-invasive procedures that would have identified the fusiform aneurysm lesion prior to  hemorrhage/aneurysmal rupture, and would have allowed the Veteran to obtain treatment that could have prevented the hemorrhage/aneurysmal rupture from occurring.  Per the Veteran's husband's testimony, which is supported by a notation in a June 2010 VA treatment record, at least one VA physician working at the VAMC admitted that VA failed to diagnose the fusiform aneurysm lesion prior to hemorrhage/aneurysmal rupture.  Such evidence is sufficient to find that the VAMC exhibited fault in failing to provide simple, necessary testing that likely would have identified the fusiform aneurysm lesion, and that such fault was the proximate cause of the hemorrhage/aneurysmal rupture and subsequent residual disabilities.  In other words, the evidence reflects that VA failed to exercise the degree of care that would be expected of a reasonable health care provider by not ordering a neurological examination, MRI, and/or CT scan prior to the hemorrhage/aneurysmal rupture at issue.

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of intracerebral hemorrhage residuals related to vascular aneurysm, claimed as caused by VA medical treatment, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of intracerebral hemorrhage residuals related to vascular aneurysm is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


